Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for an electric machine comprising: 
a core defining a plurality of slots extending parallel to a longitudinal axis of the core; 
a first winding assembly comprising a plurality of conductors each disposed in a different one of the slots, ends of the conductors defining terminals projecting axially beyond an end surface of the core; and 
a second winding assembly comprising a plurality of bridges, each bridge including an arcuate center section extending circumferentially over the end surface at a first axial level relative thereto, first and second necks contiguous with respective first and second ends of the center section and extending therefrom axially away from the end surface, and first and second welding blocks contiguous with the respective necks and welded to the respective terminals of a pair of the conductors at a second axial level farther from the end surface than the first axial level.
The closest related prior art is to Shiraki (U. S. Patent 11,316,396).  First, and foremost, Shiraki does not teach conductors disposed in a core with slots, the conductors projecting axially beyond an end surface of the core.  The motor by Shiraki is coreless and there are no slots.  Shiraki does however teach a plurality of similar bridges.  They have an arcuate part, respective ends, respective necks extending in the axial direction and a block at the neck for placing conductors.  The conductors however require a bend for laying the conductor ends in a radial direction for laying them into the conductor holding slots where they are understood to be welded. Degner et al. (U. S. Patent Publication 2021/0249915), is commonly assigned, and teaches a form of bridge that includes the core, a plurality of radially extending conductors and bridges, which do not include axially extending necks with contiguous welding blocks.  
Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2-15 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Regarding  16 is allowable for a stator for an electric machine comprising: 
a core defining a plurality of slots extending parallel to a longitudinal axis of the core; 
a plurality of U-shaped hairpins, each including a first and a second conductor disposed in a respective one of the plurality of slots, first ends of the conductors defining terminals projecting axially beyond a first end surface of the core. and second ends of the conductors adjacent a second axial end of the core being interconnected by end-turns with the conductors of others of the plurality of hairpins; and 
a plurality of bridges, each including an arcuate center section extending circumferentially over the first end surface at a first axial level relative thereto, first and second necks contiguous with respective first and second ends of the center section and extending therefrom axially away from the first end surface, and first and second welding blocks contiguous with the respective necks and welded to the respective terminals of a pair of the conductors at a second axial level farther from the end surface than the first axial level.
Claim 16 is closely related to claim 1, except the citation of U-shaped hairpins with first and second conductors. The closest prior art is to Shiraki and Degner et al. also.  Claim 16 considered to be non-obvious with respect to the closest related prior art. 
Claims 17 and 18 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 29, 2022